185 F.2d 1022
51-1 USTC  P 10,792
CHEMICAL BANK & TRUST COMPANY, as Executor of SiegfriedKahn, Deceased, Appellee,v.Rea Forhan PEDRICK, as Administratrix of William J. Pedrick,Deceased, Appellant.
No. 126, Docket 21846.
United States Court of Appeals Second Circuit.
Argued Jan. 3, 1951.Decided Jan. 19, 1951.

Ellis N. Slack, Sp. Asst. to Atty. Gen., Irving H. Saypol, U.S. Atty., John D. Kelly, Asst. U.S. Atty., New York City, Theron Caudle, Asst. Atty. Gen., George D. Webster, Washington, D.C., for defendant-appellant.
Edward Lee, New York City, E-sman, Lee, Corn, Lewine & Sheftel, New York City, for plaintiff-appellee.
Before L. HAND, Chief Judge, and SWAN and AUGUSTUS N. HAND, Circuit Judges.
PER CURIAM.


1
Judgment affirmed on the authority of Jandorf's estate v. Commissioner of Internal Revenue, 2 Cir., 171 F.2d 464 and Pennsylvania Company for Banking and Trusts v. United States, 3 Cir., 185 F.2d 125.